      Case 1:18-cv-00096-SPW-TJC Document 46 Filed 09/01/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                          CV 18-96-BLG-SPW-TJC

                    Plaintiff,                     ORDER

vs.

TRACY RAUSCH,

                    Defendant.

      Defendant’s most recent Status Report indicates that she is still in the

process of submitting additional information to the Department of Health &

Human Services (“DHHS”) in support of her request for additional debt relief.

(Doc. 45.) Accordingly, IT IS HEREBY ORDERED that the temporary stay of

this action will remain in effect until Defendant learns whether her additional

request for hardship relief is granted or not. Defendant shall file a Status Report

with the Court by January 3, 2022, and quarterly thereafter.

      DATED this 1st day of September, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
